DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 01/24/2020 and the preliminary Amendment filed on the same day, in which  claims 14-15, 18 are  canceled, claims 16-17 are amended and new claims 19-23 are presented wherein claims 1, 9, 16, 17 are recited in independent form. The present Application is a 371 of PCT/CN2018/091306 and Foreign Priority to CN-201710672259.4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 16 are addressed below, the remaining pending claims inherit the issues addressed below and also do nothing to address the issues with the limitations in the parent claims. Therefore claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention according to the reasons below.



With respect to claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The Examiner contends the claims may be a literal translation into English from a foreign document and are replete with narrative construction which leads to numerous issues with respect to antecedent basis and clarity. The Examiner will address a portion of the issues below, however the Applicant is required to review each and every claim and address every issue found therein with respect to 35 USC 112 with respect to antecedent basis and clarity with respect to claim language. 

With respect to claims 1-16:
The claims contain narrative language that introduces a lack of clarity. For Example claims 1, 16 sets forth phrases such as ‘these terminals’, ‘being adapted to execute between them’, ‘allowing this’ wherein other claims set forth similar terms including ‘it’ ‘them’ etc. such terms are examples of narrative language which introduces issues of clarity in the context to the claim, wherein what is specifically include by the use of ‘these terminals’ and ‘them’ and ‘this’ is not explicitly clear from the claim language. The Applicant is required to review every claim (claims 1-16 and address similar issues found throughout).
The claims contain the use of terms within parentheticals creating a lack of clarity regarding what is required by said limitations. For Example claim 1 sets forth limitations within quotation marks, such use creates a lack of clarity because it is not clear to one of ordinary skill in the art what is meant by the use of quotations. The Applicant is required to review every claim (claims 1-16 and address similar issues found throughout).
The claims contain limitations in a grammatical construction which is unclear. For example in claim 1 wherein the grammatical construction of the claims render the claims unclear wherein the limitation “a first communication link which is a wireless communication link, wireless proximity communications” sets forth a ‘wireless communication link’, which is a broad term, followed by ‘wireless proximity communications’, therefore it is unclear if a wireless communication link is required or wireless proximity communications.
 The claims contain multiple instances of lack of clear antecedent basis with respect to terms used. For Example claim 1 contains the limitations ‘this network’ wherein a plurality of nodes connected by a communication links are previously set forth, therefore use of a term such as ‘this network’ creates an issue of antecedent basis. Other instances of terms that lack antecedent basis include ‘the other user terminals’ and ‘each terminal’ wherein end-user terminals and static user terminals or low relative mobility terminals are all previously set forth, rendering the term ‘the user terminals’ unclear as to which terminals are being referred. The claims also use the terms ‘the nodes’ wherein nodes are not previously set forth. The claims also contain instances wherein the exact term previously set forth is not used creating a lack of clarity with respect to the term, wherein it is unclear if the instance refers to a previous limitation or is a new element altogether. For example the term ‘the dynamic multi-hop proximity network’ is used in claim 1 wherein previously only ‘a multi- hop proximity communication network’ is set forth, as the terms do not align exactly an issue of clarity arises as to if ‘the dynamic multi-hop proximity network’ refers to the ‘a multi- hop 
The claims contain limitations which do not particularly point out and distinctly claim the subject matter which the regards as the invention. For Example claim 1 and 16 contains the limitation “the nodes of a multi- hop proximity communication network with dynamic architecture and exchange between them in this network via their first nodes solely having the function of access/relay to the dynamic multi-hop proximity network for the end-user terminals, transmits via the second cellular communication link solely individually to each of the different static terminals or low relative mobility terminals its hierarchical status” wherein the meaning of solely individually is unclear. For Example in claim 2 the limitation “one the dynamic multi-hop proximity communication network is complete” wherein what is completed and what constitutes a network becoming complete are unclear from the claim language. Claim 8 contains the limitation “and the surface of the zones of interest ZI” is set forth is unclear what ‘ZI” is intended to convey.  A complete review of every claim (claims 1-16) with respect to the issue addressed above is required, as it is impractical for the Examiner to list every instance of the issue given the claims as currently constructed.
The claims contain limitations with indefinite language. For example claims 1, 16 use the "such as" “some only” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally the limitation of many of the claims contain terms which are separated by ‘/’ such as ‘access/relay’ which creates a lack of clarity as it is unclear if the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070104215 A1 to Wang et al discloses a wireless communication system that has at least three nodes arranged in a multi-hop ultra wide band (UWB) communication network such that communications from a first node destined for a third node pass through a second node. Each of the devices in the system includes a radio and a media access control ("MAC") module that is configured to establish multi-hop UWB wireless communications between the three or more wireless communication devices that enables high bandwidth applications such as Voice Over Internet Protocol ("VoIP"); multiplayer gaming; Wireless High Definition Television; and Internet Protocol Television ("IPTV") among others. The MAC module is 
US 20170041852 A1 to Gruet et al discloses a method of communication between a user terminal powered by a battery and a base station allowing optimization of the management of the battery of the user terminal, includes a step of selecting from among terminals, termed surrounding terminals, powered by battery and situated in a zone within range of the base station, terminals whose distance with the user terminal is less than a predetermined distance and whose battery level is greater than a predetermined threshold, termed neighbor terminals, a step of configuring the neighbor terminals and the user terminal by way of a configuration setpoint, a step of transmitting data between the user terminal and the base station according to the configuration setpoint defining at least one neighbor terminal through which the data pass.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643